 Case 5:20-cv-00168-JPB Document 8 Filed 09/09/20 Page 1 of 3 PageID #: 42




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

MONICA PERKINS,

              Petitioner,

V.                                                       CIVIL ACTION NO. 5:20-CV-16B
                                                         Judge Bailey
WARDEN P. ADAMS,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 5]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission of

a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his R&R

on August 13,2020, wherein he recommends that petitioner’s Petition for Habeas Corpus

Pursuant to 28 U.S.C.   § 2241 [Doc. 1] be denied and dismissed without prejudice, noting
petitioner’s tight to file a Bivens action.     Additionally, Magistrate Judge Mazzone

recommended that petitioner’s Motion for Leave to Proceed in Forma Pauperis [Doc. 2] be

granted. For the reasons that follow, this Court will adopt the R&R.

       Pursuantto 28 U.S.C. § 636(b)(1 )(c), this Court is required to make ada novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is
 Case 5:20-cv-00168-JPB Document 8 Filed 09/09/20 Page 2 of 3 PageID #: 43




this Court required to conduct a de novo review when the party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,47(4th Cir.

1982).

         In addition, failure to file timely objections constitutes a waiver of de nova review and

the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1 ); Snyder v. Ridenour, 889 F.2d

1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

Pro se filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. Haines v. Kerner, 404 U.S. 519,520(1972); Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuantto 28 U.S.C. § 636(b)(1 ) and Rule 72(b)(2) of the Federal

Rules of Civil Procedure. Having filed no objections within that time frame, petitioner has

waived her right to both de nova review and to appeal this Court’s Order pursuant to 28

U.S.C.   § 636(b)(1). Consequently, the R&R will be reviewed for clear error.
         Having reviewed the R&Rforclearerror, it is the opinion of this Court that the Report

and Recommendation [Doc. 5] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, this Court ORDERS

that petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.          § 2241 [Doc. 11 be
DENIED AND DISMISSED WITHOUT PREJUDICE to petitioner’s right to file a Bivens



                                                2
Case 5:20-cv-00168-JPB Document 8 Filed 09/09/20 Page 3 of 3 PageID #: 44




action. Furthermore, petitioner’s Motion for Leave to Proceed in Forma Pauperis [Doc. 2]

is hereby GRANTED, and, as such, petitioner is permitted to proceed in forma pauperis on

her related Bivens action should she choose to so file. This Court further DIRECTS the Clerk

to enterjudgment in favorof the respondent and to STRIKE this matterfrom the active docket

of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record and to

mail a copy to the pro se petitioner.

       DATED: September 9, 2020.


                                                      ESTON BAILEY
                                              UNITED STATES DISTRICT JUDGE




                                             3
